DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee, US 20110260797 A1.
Figs. 1-4 of Lee disclose circuits comprising: a first amplifier circuit (104) and a second amplifier circuit (105); a distributing circuit (103) configured to distribute an input signal to each of the first and second amplifier circuits; and a combining circuit (106) configured to combine output signals from the first and second amplifier circuits, wherein each of the first and second amplifier circuits comprises an amplifier transistor and a bias circuit (Fig. 2, 201-207 and 212), wherein each amplifier transistor comprises a plurality of cell transistors having different sizes, and wherein each bias circuit is configured to supply a bias current to the respective cell transistors (see para [0030]-[0031]).
Regarding claim 10, see para [0035].

4.	Claims 1-4, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Apel JR., US 20040056711 A1.
5.	Figs. 2-6 of  Apel JR. disclose circuits comprising: Ibn Fig. 5, a first amplifier circuit (221) and a second amplifier circuit (222); a distributing circuit (transmission lines from 250, 231, 232 to 501-516) configured to distribute an input signal to each of the first and second amplifier circuits; and a combining circuit (lines from 501-516 to output node RFout) configured to combine output signals from the first and second amplifier circuits, wherein each of the first and second amplifier circuits comprises an amplifier transistor and a bias circuit (Fig. 6, 628, 505, 610, 232, 250), wherein each amplifier transistor comprises a plurality of cell transistors having different sizes, and wherein each bias circuit is configured to supply a bias current to the respective cell transistors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20110260797 A1 in view of Moronval et al., US 20170026001 A1.
Although Lee does not have the distributing circuit and combining circuit comprising first to eighth transmission lines as claimed, Moronval et al. has such teachings in his Fig. 2 wherein transmission line to input of 204 can be read as first transmission line, transmission line to input of 205 can be read as second transmission line, node 216 can be read as a first node, transmission line connects from 207 to 216 can be read as the third transmission line, transmission line from output of 204 can be read as fourth transmission line, transmission line from output of 205 can be read as fifth transmission line, node 217 can be read as a second node, transmission line connects from 217 to 212 can be read as the sixth transmission line, node in 210 connects from 211 to 207, 208 can be read as a third node, transmission line from 211 to 210 can be read as seventh transmission line, node in 210 connects from 211 to 207, 208 can be read as a third node, node 218 can be read as a fourth node, and transmission line from 218 to 228 can be read as eighth transmission line.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Moronval et al. in the circuit of Lee in order to meet system requirements.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apel JR., US 20040056711 A1 in view of Moronval et al., US 20170026001 A1.
Although Apel JR. does not have the distributing circuit and combining circuit comprising first to eighth transmission lines as claimed, Moronval et al. has such teachings in his Fig. 2 wherein transmission line to input of 204 can be read as first transmission line, transmission line to input of 205 can be read as second transmission line, node 216 can be read 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	April 10, 2021